18-23538-rdd          Doc 4956      Filed 08/22/19 Entered 08/22/19 18:18:54                     Main Document
                                                  Pg 1 of 4


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x

                     NOTICE OF AMENDED AGENDA OF MATTERS
               SCHEDULED FOR HEARING ON AUGUST 23, 2019 AT 10:00 A.M.

 Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                               before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                               300 Quarropas Street, White Plains, New York 10601

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.). (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97161443\1\73217.0004
18-23538-rdd          Doc 4956      Filed 08/22/19 Entered 08/22/19 18:18:54         Main Document
                                                  Pg 2 of 4
 I.        CONTESTED MATTER:

           1.        Notice of Assumption and Assignment of Additional Designatable Leases [ECF
                     No. 3298]

                     Landlord: MOAC Mall Holding LLC

                     Responses Filed:

                               A.   MOAC Mall Holding LLC’s Objection to Supplemental Notice of
                                    Cure Costs and Potential Assumption and Assignment of
                                    Executory Contracts and Unexpired Leases in Connection with
                                    Global Sale Transaction [ECF No. 2199]

                               B.   MOAC Mall Holdings LLC’s Second Supplemental and Amended:
                                    (I) Objections to Debtor’s Notice of Assumption and Assignment
                                    of Additional Designatable Leases, and (II) Objection to Debtor’s
                                    Stated Cure Amount [ECF No. 3501]

                               C.   MOAC Mall Holdings LLC’s Third Supplemental and Amended
                                    Objections to Debtor’s Notice of Assumption and Assignment of
                                    Additional Designatable Leases [ECF No. 3926]

                               D.   MOAC Mall Holdings LLC’s Fourth Supplemental (I) Objections
                                    and Reply to Debtor’s Notice of Assumption and Assignment of
                                    Additional Designatable Leases, and (II) Objection to Debtor’s
                                    Stated Cure Amount [ECF No. 4450]

                               E.   Transform Holdco LLC’s Reply to MOAC Mall Holdings LLC’s
                                    (I) Objection to Supplemental Notice of Cure Costs and Potential
                                    Assumption and Assignment of Executory Contracts and
                                    Unexpired Leases in Connection with Global Sale Transaction; (II)
                                    Second Supplemental and Amended: (A) Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases, and (B) Objection to Debtors’ Stated Cure Amount; and
                                    (III) Third Supplemental and Amended Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases [ECF No. 4454]

                     Related Documents:

                               F.   Stipulation and Order By and Among Sellers, Buyer, and Landlord
                                    MOAC Mall Holdings LLC (I) Extending Time Under 11 U.S.C. §
                                    365(d)(4) for Lease of Nonresidential Real Property and (II)
                                    Setting Briefing Schedule [ECF No. 3823]

                               G.   Declaration of Rich Hoge Supporting MOAC Mall Holdings
                                    LLC’s Third Supplemental and Amended Objections to Debtor’s
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases [ECF No. 3927]

                                                     2
 WEIL:\97161443\1\73217.0004
18-23538-rdd          Doc 4956      Filed 08/22/19 Entered 08/22/19 18:18:54         Main Document
                                                  Pg 3 of 4
                               H.   Stipulation and Order By and Among Sellers, Buyer, and Landlord
                                    MOAC Mall Holdings LLC Extending Time Under 11 U.S.C. §
                                    365(d)(4) for Lease of Nonresidential Real Property [ECF No.
                                    4354, 4687]

                               I.   Declaration of Thomas J. Flynn Supporting MOAC Mall Holdings
                                    LLC’s Fourth Supplemental (I) Objections and Reply to Debtor’s
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases, and (II) Objection to Debtor’s Stated Cure Amount [ECF
                                    No. 4451]

                               J.   List of Agreed Exhibits Regarding Assumption and Assignment of
                                    the MOAC Lease [ECF No. 4864]

                               K.   Stipulation of Facts Not in Dispute Regarding Assumption and
                                    Assignment of the MOAC Lease [ECF No. 4865]

                               L.   Transform Holdco LLC’s Supplemental Reply and Cross-Motion
                                    to (A) Strike MOAC Mall Holdings LLC’s Fourth Supplemental
                                    (I) Objections and Reply to Debtors’ Notice of Assumption and
                                    Assignment of Additional Designatable Leases, and (II) Objection
                                    to Debtors’ Stated Cure Amount; and (B) Permit Late Filed
                                    Responses to Requests for Admission [ECF No. 4867]

                               M.   Declaration of Louis W. Frillman in Opposition to the Proposed
                                    Assumption and Assignment of the MOAC Lease [ECF No. 4874]

                               N.   Declaration of Raphael Ghermezian in Opposition to the Proposed
                                    Assumption and Assignment of the MOAC Lease [ECF No. 4875]

                               O.   Declaration of Richard Hoge in Opposition to the Proposed
                                    Assumption and Assignment of the MOAC Lease [ECF No. 4876]

                               P.   Evidentiary Hearing Declaration of Roger A. Puerto in Support of
                                    Transform Holdco LLC’s Reply to MOAC Mall Holdings LLC’s
                                    (I) Objection to Supplemental Notice of Cure Costs and Potential
                                    Assumption and Assignment of Executory Contracts and
                                    Unexpired Leases in Connection with Global Sale Transaction; (II)
                                    Second Supplemental and Amended: (A) Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases, and (B) Objection to Debtors’ Stated Cure Amount; and
                                    (III) Third Supplemental and Amended Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases [ECF No. 4879]

                               Q.   Evidentiary Hearing Declaration of Michael Jerbich in Support of
                                    Transform Holdco LLC’s Reply to MOAC Mall Holdings LLC’s
                                    (I) Objection to Supplemental Notice of Cure Costs and Potential
                                    Assumption and Assignment of Executory Contracts and
                                    Unexpired Leases in Connection with Global Sale Transaction; (II)

                                                     3
 WEIL:\97161443\1\73217.0004
18-23538-rdd          Doc 4956      Filed 08/22/19 Entered 08/22/19 18:18:54       Main Document
                                                  Pg 4 of 4
                                    Second Supplemental and Amended: (A) Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases, and (B) Objection to Debtors’ Stated Cure Amount; and
                                    (III) Third Supplemental and Amended Objections to Debtors’
                                    Notice of Assumption and Assignment of Additional Designatable
                                    Leases [ECF No. 4880]

                               R.   MOAC Mall Holdings LLC’s Pre-Evidentiary Hearing Brief
                                    Regarding the Proposed Assumption and Assignment of the
                                    MOAC Lease [ECF No. 4889]

                               S.   Transform Holdco LLC’s Amended Supplemental Reply and
                                    Cross-Motion to Strike MOAC Mall Holdings LLC’s Pre-
                                    Evidentiary Hearing Brief Regarding the Proposed Assumption
                                    and Assignment of the MOAC Lease [ECF No. 4903]

                               T.   MOAC Mall Holdings LLC’s Reply Objecting to Transform
                                    Holdco LLC’s Motion to (A) Strike MOAC’s July 8 Supplemental
                                    Objection and (B) Permit Late Responses to Requests for
                                    Admissions [ECF No. 4915]

                     Status: This matter is going forward on a contested basis.


 Dated: August 22, 2019
        New York, New York
                                               /s/ Jacqueline Marcus
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh

                                               Attorneys for Debtors and
                                               Debtors in Possession




                                                      4
 WEIL:\97161443\1\73217.0004
